Citation Nr: 0407268	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  03-08 391A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to June 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 decision by 
the Committee on Waivers and Compromises (Committee) of the 
Winston-Salem, North Carolina Department of Veterans Affairs 
(VA) Regional Office (RO).  


REMAND

The evidence of record shows that the veteran was in receipt 
of pension benefits.  By a letter dated in May 2002, the RO 
notified the veteran that his pension benefits were 
retroactively terminated, effective January 1, 2001, on the 
basis that his countable income was actually more than what 
the RO was originally led to believe.  According to the 
evidence of record, the termination was ordered after the RO 
learned that the veteran was married and that his wife was 
receiving earned income.  Thereafter, the veteran requested a 
waiver of recovery of the indebtedness charged, and the 
matter was referred to the Committee for further action.  

By decision dated in October 2002, the Committee denied the 
veteran's claim for waiver of recovery of an overpayment of 
pension benefits in the amount of $16,255.  According to a 
letter from the RO to the veteran dated in March 2003, the 
veteran's pension award was subsequently adjusted based on 
new information received from the veteran, thereby reducing 
the amount of the overpayment at issue.

The Board concludes that further development of the evidence 
regarding the creation of the overpayment is in order.  It is 
not apparent from the record the exact amount of the 
overpayment at issue.  Furthermore, the veteran has alleged 
that the amount of the overpayment at issue is incorrect.  
The determination of the proper creation of the overpayment 
is relevant to the veteran's request for waiver of that 
overpayment.  The RO should conduct an audit which would 
reveal precisely the period of the overpayment, what income 
was considered in calculating the veteran's countable income 
in order to derive the amount of the veteran's VA benefits, 
and what benefit amounts were due and paid to the veteran.

Finally, the record shows that the veteran most recently 
submitted a financial status report in 2002.  It would be 
useful to obtain a current financial status report to 
determine how the veteran's circumstances have changed since 
2002.

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center, in Washington, 
D.C., for the following actions:  

1.  The RO should prepare an audit of the 
veteran's pension account, setting forth 
the period of the overpayment at issue, 
the amounts due and paid to the veteran, 
the amounts of income considered in 
determining pension entitlement and the 
medical expenses used to reduce countable 
income.  Once compiled, the audit report 
must be associated with the claims 
folder, and a copy must be sent to the 
veteran.

2.  The RO should request that the 
veteran provide a current financial 
status report listing all monthly income, 
monthly expenses, and assets.  Once 
obtained, all documentation should be 
associated with the claims folder.

3.  Thereafter, the claim should be 
reviewed by the RO. If the claim is not 
granted to the veteran's satisfaction, 
the RO should provide the veteran with a 
supplemental statement of the case (SSOC) 
that accurately reflects the reasons for 
its decision and contains a recitation of 
the applicable laws and regulations 
insofar as claims for waiver of recovery 
of overpayments are concerned.  The 
veteran should be given the requisite 
opportunity to respond to the SSOC.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




